Citation Nr: 0505972	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for cirrhosis of the 
liver.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from July 1965 to January 
1987.  The veteran's service records (DD 214) indicate that 
he had 4 years of inactive service before entering active 
duty in July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


FINDING OF FACT

The veteran does not have hepatitis C or cirrhosis of the 
liver that is related to his service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

2.  Cirrhosis of the liver was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
hepatitis C and cirrhosis of the liver.  He argues that he 
has hepatitis C as a result of his service, with inservice 
risk factors that include exposure to Agent Orange while 
serving in the Republic of Vietnam.  See appellant's claim, 
dated in November 2002.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of his 
present condition, the Board observes that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2004) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that, on an unrelated issue that is not on 
appeal, the RO previously granted service connection for 
prostate cancer on a presumptive basis due to the veteran's 
service in the Republic of Vietnam.  Therefore, for this 
decision, the veteran is entitled to a presumption of 
exposure to herbicide agents during service.  

The Board notes that hepatitis C and cirrhosis of the liver 
are not included as presumptive disorders under the law.  See 
38 C.F.R. § 3.309(e).  Therefore, service-connection must be 
denied for hepatitis C and cirrhosis of the liver on a 
presumptive basis.

The veteran's service records do not show treatment for or a 
diagnosis of hepatitis or cirrhosis.  

The post-service medical evidence consists VA outpatient 
treatment, hospital and examination reports.  This evidence 
shows that he has been diagnosed with cirrhosis due to 
alcohol (ETOH), with a history of hepatitis C.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between any diagnosed 
hepatitis C and/or cirrhosis and the veteran's service.  The 
service medical records do not contain any evidence that the 
veteran was exposed to any risk factors.  In fact, he has not 
responded to the RO's request for evidence to support his 
claim for hepatitis C or cirrhosis.  Nor do the service 
medical records contain evidence of such high-risk activity 
as drug or alcohol abuse, tattooing, piercings, acupuncture 
or shared toothbrushes or razor blades, or having multiple 
sexual partners. 

However, the post-service medical evidence contains a great 
deal of evidence of high-risk activity for hepatitis C and 
cirrhosis.  Specifically, this evidence shows that the 
veteran has had a history of alcohol abuse.  Finally, there 
is no competent evidence of record that associates a current 
finding of hepatitis C or cirrhosis with his service.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against his claims, and that service 
connection for hepatitis C and cirrhosis must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of the veteran's arguments that his 
hepatitis C should be service connected.  His statements are 
not competent evidence of a nexus between hepatitis C and 
cirrhosis to his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for hepatitis C 
must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO advised the veteran, in letters dated in November 2002 
and June 2003, what information and evidence was needed to 
substantiate his claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The April 2003 statement of the 
case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination in this case is not 
necessary to reach a decision.  There is no evidence that the 
veteran manifested hepatitis C or cirrhosis during service or 
until more than ten years after his release from service, or 
that establishes an event, injury or disease in service that 
may be linked to a current disorder.  Further development is 
not needed in this case because there is sufficient evidence 
to decide the claim. 

The veteran maintains that he served in the Navy from 1961 to 
1964 prior to entering the Marines in 1965.  The RO has made 
several attempts to confirm these dates of service.  The 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, has responded that it found no records of active 
service prior to 1965.  The Board notes that the veteran's 
service personnel records (DD 214) shows that he had four 
years of prior inactive service before 1965.  Other than the 
veteran's statements, there are no records that show that the 
veteran served on active duty prior to 1965.  Furthermore, in 
light of the discussion above, there is no evidence of 
hepatitis C or cirrhosis of the liver during the veteran's 
documented service.

Moreover, other than exposure to Agent Orange, the veteran 
has not identified any risk factors that he was exposed to 
during his document active duty service or claimed active 
duty prior to 1965.    

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


ORDER

Service connection for hepatitis C is denied.

Service connection for cirrhosis of the liver is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


